Title: To James Madison from Robert Smith, 24 March 1808
From: Smith, Robert
To: Madison, James



Sir,
Navy Department 24 Mar. 1808

By a letter addressed to me by Col. Wharton, I perceive that the services of all the officers in the Marine Corps are now necessary.  He wishes to be informed how he is to consider Mr. Coxe one of the Lieutenants of Marines, now consul at Tunis, and that I may be enabled to give to Col. Wharton the necessary information upon this subject, I ask the favor of you to inform me of your intentions with respect to Mr. Coxe.  I have the honor to be with great respect Sir, yr. mo ob. Servt.

Rt. Smith

